As filed with the Securities and Exchange Commission on October 7, 2016 Registration No. 333-112561 Registration No. 33-52892 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement under the Securities Act of 1933 DESTINATION XL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 04-2623104 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 555 Turnpike Street, Canton, Massachusetts (Address of Principal Executive Offices) (Zip Code) DESTINATION XL GROUP, INC.
